Citation Nr: 0110972	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  98-19 917A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal was docketed at the Board in 1998.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of cold 
injury, right foot, rated 30 percent disabling, and for 
residuals of cold injury, left foot, rated 30 percent 
disabling; the combined rating for these disabilities is 60 
percent.

2.  Current manifestations of the veteran's service-connected 
residuals of cold injury, involving each foot, include 
complaint of constant pain and burning, and an asserted 
inability to walk more than approximately 100 yards; his feet 
are cold to the touch, and sufficiently sensitive to cold 
weather that he is obliged to then wear "extra heavy" socks; 
there is "marked decreased palpation" of the dorsalis pedis 
pulse arteries involving each foot.

3.  The veteran has completed four years of high school and 
last worked in a factory in approximately 1983; in the 
1950's, the veteran was engaged in retail auto sales.

4.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.




CONCLUSION OF LAW

The criteria for a TDIU have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, by virtue of a Statement of the 
Case and a Supplemental Statement of the Case issued during 
the pendency of the appeal, the veteran was given notice of 
the information or evidence necessary to substantiate his 
claim.  The veteran was examined by VA in June 1998 in 
response to each condition for which service connection is in 
effect.  In addition, it appears that copies of all clinical 
records prepared in conjunction with pertinent treatment 
rendered the veteran have been procured.  Finally, the 
veteran, notwithstanding his right to request the same, 
indicated, in his December 1998 Substantive Appeal, that he 
did not desire a hearing.  Most recently, in March 2001, his 
representative was accorded an opportunity to review his 
file.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The extent to 
which a given service-connected disability adversely affects 
one's ability to function under the ordinary conditions of 
daily life is of principal bearing relative to the assigned 
evaluation, and such rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).

Service connection is in effect for residuals of cold injury, 
right foot, for which the RO has assigned a 30 percent rating 
under the provisions of Diagnostic Code 7122 of the Rating 
Schedule; and for residuals of cold injury, left foot, also 
rated as 30 percent disabling in accordance with Diagnostic 
Code 7122.  The combined rating for these disabilities is 60 
percent.

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The veteran's application (VA Form 21-8940) for a TDIU, 
submitted in July 1998, reflects that he has completed four 
years of high school and that he discontinued working, 
apparently at a factory, in 1983.  The record elsewhere 
reflects that the veteran was the proprietor of a retail auto 
sales entity in the 1950's.  He contends, in substance, that 
the collective impairment occasioned by his two service-
connected disabilities renders him unable to secure or 
maintain substantially gainful employment.  

When the veteran was examined by VA in June 1998, he 
indicated that his feet had been problematic since service.  
He related that he had taken a "normal retirement" from a 
machine shop in 1983.  He complained that his feet were 
constantly hurting and burning and that they would swell on 
occasion.  He elaborated that his foot pain was so severe 
that he was only able to walk approximately 100 yards, and 
that his legs would "cramp" after walking only "several 
yards".  During cold weather, he indicated that he was 
obliged to wear "extra heavy" socks.  On related physical 
examination, the veteran's feet were noted to "appear dusky 
in color with" peeling involving the sole of each foot.  
There was tenderness to palpation of the metatarsal 
phalangeal joint area involving each foot.  Each foot felt 
"very cold to the touch from above the ankles" to the toes, 
and there was "marked decreased palpation" of the dorsalis 
pedis pulse arteries involving each foot.  There was no 
evidence of superficial phlebitis or related varicosities.  A 
1997 Doppler study (the related report pertaining to which is 
of record) was noted to have revealed bilateral peripheral 
vascular disease.  The pertinent diagnosis was status post 
frozen feet with residual pain, burning and paresthesia, 
severe.  

In a November 1998 statement from Albert L. Blake, M.D., the 
physician indicated that the veteran was able to cope fairly 
well with his problematic feet subsequent to service "except 
whenever he had [to stand] for a prolonged time".  With 
prolonged standing, i.e., more "than two or three hours at a 
time", however, Dr. Blake indicated that the veteran's feet 
would become discolored "and break down with cracks and 
ulcerations".  The latter problems, in turn, were asserted to 
have occasioned the veteran's "early retirement" in 1983.  

Following its review of the pertinent evidentiary record, to 
specifically include the findings cited in the preceding two 
paragraphs, the Board is of the opinion that entitlement to a 
TDIU is not warranted.  In reaching the foregoing conclusion, 
the Board would emphasize that, although the veteran has not 
worked since the early 1980's, merely being unemployed gives 
no rise, in any event, to any inference that one is 
unemployable.  While the Board does not, to be sure, dispute 
that the veteran would be hindered (especially if required to 
stand for rather long durations) by disablement traceable to 
his service-connected residuals of cold injury, involving 
each foot, such consideration does not necessarily result in 
a conclusion that entitlement to a TDIU is established.  
Rather, the criteria set forth in the VA Rating Schedule, 
supra, specifically contemplate, and provide compensation 
for, any impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  In 
consideration of the same, the veteran's present combined 
rating (i.e., that assigned based on each of his current 
service-connected disabilities) is 60 percent. 

The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimant's employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathel v. Brown, 8 Vet. 
App. 539, 544-45 (1996).  In this regard, the Board would 
point out that, in addition to his service-connected 
residuals of cold injury, involving each foot, the veteran 
suffers from diabetes and a heart condition.  While the 
former is apparently of fairly recent onset, as to the 
latter, the record reflects that a valve involving the 
veteran's heart was surgically replaced in the early 1970's.  
Significantly, the report pertaining to the veteran's 
examination by VA in June 1975, though admittedly dated, 
reflects that the veteran's job requirements were, during the 
several then preceding years, modified by his employer on at 
least one occasion to accommodate his cardiac delimitations, 
the latter of course comprising nonservice-related 
disablement.  A February 1998 statement from Dr. B. indicates 
that in recent years the veteran's frozen feet residuals had 
been aggravated by swelling due to congestive heart failure, 
diabetes and ischemia.  On assessing such considerations in 
conjunction with the veteran's revelation to the VA examiner 
in June 1998 that his employment terminated in 1983 via a 
"normal retirement", then, it would appear that cardiac 
disablement, when compared to incapacitation occasioned by 
service-connected impairment, may be the predominant factor 
relative to whatever extent the veteran's employability is 
impaired.  In any event, the Board would merely observe that 
there is no evidence or clinical opinion of record which 
indicates that the veteran is unable to secure employment of 
a substantially gainful nature due to service-connected 
disablement, which consideration further militates against 
entitlement to a TDIU.  See Gary v. Brown, 7 Vet. App. 229, 
231 (1994).  Finally, there would appear to be no exceptional 
or unusual disability factors warranting extraschedular 
consideration.

Owing to the observations and related reasoning advanced in 
the two preceding paragraphs, then, the Board concludes that 
the preponderance of the evidence is against the veteran's 
appeal for a TDIU.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

